Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s amendments and remarks along with the terminal disclaimer filed 11/23/20. Claims 1, 4-11 and 15-20 are pending with claims 1 and 11 in independent form.

Terminal Disclaimer
The terminal disclaimer filed on 11/23/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. Nos. 10,565,832 and 9,646,465 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below to correct improper claim dependencies in the amendment filed 11/23/20. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Change claim 8 to depend upon independent claim 1. 
Change claims 17 and 19 to depend upon independent claim 11.


Allowable Subject Matter
Claims 1, 4-11 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and terminal disclaimer have overcome the previous prior art rejections. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, An automated teller machine, comprising: a lower unit including: a chest including one or more storage cassettes for storing documents; and an upper unit including: a housing having an opening through which documents can pass between the interior and the exterior of the housing, and defining an access opening separate from the opening through which documents can pass ; a document receiver proximate the opening for receiving documents to be deposited into or dispensed from the automated teller machine; an escrow area defined within the housing where the escrow area includes an escrow cassette disposed within the housing, where the escrow cassette is removable from the housing through the access opening; a document transport system extending within the housing between the opening and the one or more storage cassettes and capable of transporting documents to and from the one or more storage cassettes and where the document transport system further extends between the escrow cassette area and the lower unit chest to transport documents between the escrow area cassette and the one or more of the storage cassettes; and a validator disposed within the housing along a path of the document transport system for identification and categorization of documents wherein the documents are routed along the document transport system based at least in part upon the categorization by the validator, and wherein removal of notes from the one or more storage cassettes is enabled by upload operation to the escrow cassette and removal of the escrow cassette from the housing, and replenishment of notes to the one or more storage cassettes is enabled by insertion of the escrow cassette into the housing and download operation to the one or more storage cassettes. With respect to claim 11 and all its dependencies, An automated teller machine, comprising: an upper unit including: a housing having a front fascia with an opening formed in the front fascia through which documents can pass between the interior and the exterior of the housing, the housing defining an access opening opposite the front fascia; a document receiver proximate the opening for receiving documents to be deposited into or dispensed from the automated teller machine; an escrow area defined within the housing including an escrow cassette disposed within the housing where the escrow cassette is removable from the housing through the access opening; and a document transport system extending within the housing between the opening and the escrow cassette and capable of transporting documents to and from the escrow cassette; and a validator disposed within the housing along a path of the document transport system for identification and categorization of documents wherein the documents are routed along the document transport system based at least in part upon the categorization by the validator, and wherein removal of notes from the automated teller machine is enabled by upload operation to the escrow cassette and removal of the escrow cassette from the housing, and replenishment of notes to the automated teller machine enabled by insertion of the escrow cassette into the housing and download operation. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH